                     Case 20-10553-CSS               Doc 587        Filed 06/01/20          Page 1 of 3




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

                                                                     )
    In re:                                                           )    Chapter 7
                                                                     )
    ART VAN FURNITURE, LLC, et al.,1                                 )    Case No. 20-10553 (CSS)
                                                                     )
                                          Debtors.                   )    Jointly Administered
                                                                     )
                                                                     )    Re: D.I. 335, 322, 323, 361, 582 & 583

 ORDER AUTHORIZING BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP
   TO FILE UNDER SEAL CERTAIN CONFIDENTIAL MATERIALS FILED IN
  CONNECTION WITH THE REPLY OF BENESCH, FRIEDLANDER, COPLAN &
ARONOFF LLP IN SUPPORT OF THE DEBTORS’ APPLICATION TO EMPLOY AND
RETAIN BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP AS BANKRUPTCY
 COUNSEL TO THE DEBTORS NUNC PRO TUNC TO THE PETITION DATE AND
 RELATED SECOND SUPPLEMENTAL DECLARATION OF JENNIFER HOOVER


             Upon consideration of the Benesch, Friedlander, Coplan & Aronoff LLP’s Motion For

Order Authorizing Benesch, Friedlander, Coplan & Aronoff LLP To File Under Seal Certain

Confidential Materials Filed In Connection With The Reply Of Benesch, Friedlander, Coplan &

Aronoff LLP In Support Of The Debtors’ Application To Employ And Retain Benesch, Friedlander,

Coplan & Aronoff LLP As Bankruptcy Counsel To The Debtors Nunc Pro Tunc To The Petition

Date And Related Second Supplemental Declaration Of Jennifer Hoover [D.I. 335] (the

“Motion”)2 for entry of an order (this “Order”) authorizing Benesch sealing certain confidential

text and exhibits for (a) the Reply of Benesch, Friedlander, Coplan & Aronoff LLP in Support of


1
             The Debtors in these chapter 7 cases, along with the last four digits of each Debtor’s federal tax identification
             number, include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509);
             AVF Holdings I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC
             (8052); Art Van Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF
             Franchising, LLC (6325); LF Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC
             (4463). The location of the Debtors’ service address in these chapter 7 cases is: 6500 East 14 Mile Road,
             Warren Michigan 48092.
2
             All capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Motion for
             Leave.



13447669 v2
              Case 20-10553-CSS         Doc 587      Filed 06/01/20     Page 2 of 3




the Debtors’ Application to Employ and Retain Benesch, Friedlander, Coplan & Aronoff LLP as

Bankruptcy Counsel to the Debtors Nunc Pro Tunc to the Petition Date [D.I. 322] (the “Reply”),

and (b) the Second Supplemental Declaration of Jennifer R. Hoover in Support of the Debtors’

Application to Employ and Retain Benesch, Friedlander, Coplan & Aronoff LLP as Bankruptcy

Counsel to the Debtors Nunc Pro Tunc to the Petition Date [D.I. 323] (the “Second Supplemental

Declaration”); and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated February 29, 2012; and this Court having found that this is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2), and that this Court may enter a final order consistent

with Article III of the United States Constitute; and this Court having found that the venue of this

proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and

this Court having found that Benesch’s notice of the Motion and opportunity for a hearing on the

Motion were appropriate and no other notice need be provided, except as set forth herein; and

Benesch having provided the unredacted Reply and the unredacted Second Supplemental

Declaration on a confidential, non-public basis to (i) the Court, (ii) counsel for the U.S. Trustee,

(iii) proposed counsel for the Chapter 7 Trustee, and (d) counsel for Wells Fargo (collectively, the

“Disclosure Parties”); and Benesch having filed revised redacted versions of Reply [D.I. 583] (the

“Revised Redacted Reply”) and the Second Supplemental Declaration [D.I. 582] (the “Revised

Redacted SSD”), and also having provided the Revised Redacted Reply and the Revised Redacted

SSD to the Disclosure Parties; and this Court having reviewed and considered the Motion, the

Reply, the Second Supplemental Declaration, the United States Trustee’s objection to the Motion

[D.I. 361] the Revised Redacted Reply and the Revised Redacted SSD; and this Court having

determined that the record in connection with the Motion establishes just cause for the relief




13447669 v2
                 Case 20-10553-CSS        Doc 587      Filed 06/01/20     Page 3 of 3




granted herein; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

ORDERED THAT:

        1.       The Motion is GRANTED as set forth herein, and is otherwise deemed withdrawn

without prejudice.

        2.       The Revised Redacted Reply and the Revised Redacted SSD are approved as “Final

Redacted Documents” as such term is used in Bankruptcy Local Rule 9018-1(d)(vi).

        3.       The unredacted Reply and the unredacted Second Supplemental Declaration are

deemed sealed as of the date each document was filed, and all Confidential Information contained

therein shall remain under seal, with any use of such Confidential Information to be subject to

Bankruptcy Local Rule 9018-1(e).

        4.       The Disclosure Parties shall be bound by this Order and shall at all times keep the

unredacted Reply, the unredacted Second Supplemental Declaration, and any Confidential

Information contained in the foregoing filings strictly confidential, and shall not disclose such

information to any party whatsoever without further order of the Court.

        5.       Notwithstanding Bankruptcy Rule 6004(h) or any other provision of the

Bankruptcy Rules that might automatically stay the effectiveness of this Order, the terms and

conditions of this Order are immediately effective and enforceable upon its entry.

        6.       Benesch is authorized to take all actions necessary to effectuate the relief granted

in this Order.

        7.       The Court retains jurisdiction with respect to all matters arising from or related to

the implementation, interpretation, and enforcement of this Order.




         Dated: June 1st, 2020                        CHRISTOPHER S. SONTCHI
         Wilmington, Delaware                         UNITED STATES BANKRUPTCY JUDGE



13447669 v2
